IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 1738 Disciplinary Docket No. 3
                                           :
ROBERT TURNBULL HALL                       :   No. 49 DB 2011
                                           :
                                           :   Attorney Registration No. 208426
                                           :
                                           :   (Out of State)
PETITION FOR REINSTATEMENT                 :
                                           :




                                        ORDER


PER CURIAM
       AND NOW, this 6th day of July, 2020, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).